606 S.E.2d 586 (2004)
270 Ga. App. 349
SEAY
v.
CHASE MANHATTAN MORTGAGE CORPORATION.
No. A04A2282.
Court of Appeals of Georgia.
November 5, 2004.
Reginald Seay, Decatur, pro se.
Robert M. Sheffield, McCalla, Raymer, Padrick & Cobb, Roswell, for appellee.
MILLER, Judge.
Chase Manhattan Mortgage Corporation (Chase) filed a dispossessory warrant against Reginald Seay after a foreclosure sale. Following a hearing, the trial court issued Chase a writ of possession. Seay appeals, arguing that the trial court failed to give him an opportunity to present a defense to the dispossessory warrant. The record, however, does not include the hearing transcript.
Where an appeal is taken which draws in question the transcript of the evidence and proceedings, it shall be the duty of the appellant to have the transcript prepared at his expense. Thus, where the transcript is necessary for review and appellant omits it from the record on appeal, the appellate court must assume the judgment below was correct and affirm.
*587 (Citation omitted.) Young v. Pryer, 257 Ga.App. 768, 572 S.E.2d 99 (2002). Seay's claim requires consideration of the evidence presented at the hearing. In the absence of a transcript or other evidence in the record, however, we must assume the court's judgment was correct and affirm. See Oliver v. Green, 240 Ga.App. 439, 523 S.E.2d 68 (1999).
Judgment affirmed.
ANDREWS, P.J., and ELLINGTON, J., concur.